  Case 1:18-cv-01811-RGA Document 1 Filed 11/16/18 Page 1 of 12 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 EARL WHEBY, JR., Individually and On Behalf            )
 of All Others Similarly Situated,                      )
                                                        )
                         Plaintiff,                     ) Case No. _______________
                                                        )
         v.                                             ) CLASS ACTION
                                                        )
 OVASCIENCE, INC., CHRISTOPHER                          ) JURY TRIAL DEMANDED
 KROEGER, RICHARD ALDRICH, JEFFREY                      )
 D. CAPELLO, MARY FISHER, JOHN HOWE,                    )
 MARC KOZIN, and JOHN SEXTON,                           )
                                                        )
                         Defendants.                    )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on August 9, 2018 (the

“Proposed Transaction”), pursuant to which OvaScience, Inc. (“OvaScience” or the “Company”)

will merge with Millendo Therapeutics, Inc. (“Millendo”).

       2.      On November 6, 2018, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       3.      The Proxy Statement, which scheduled a stockholder vote on the Proposed

Transaction for December 4, 2018, omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of
  Case 1:18-cv-01811-RGA Document 1 Filed 11/16/18 Page 2 of 12 PageID #: 2



1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       5.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       6.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       7.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of OvaScience common stock.

       8.      Defendant OvaScience is a Delaware corporation and maintains its principal

executive offices at 9 Fourth Avenue, Waltham, Massachusetts 02451. OvaScience’s common

stock is traded on the NasdaqCM under the ticker symbol “OVAS.”

       9.      Defendant Christopher Kroeger is Chief Executive Officer and a director of the

Company.

       10.     Defendant Richard Aldrich (“Aldrich”) is a director of the Company.

       11.     Defendant Jeffrey D. Capello is a director of the Company.

       12.     Defendant Mary Fisher is a director of the Company.

       13.     Defendant John Howe is a director of the Company.




                                                  2
  Case 1:18-cv-01811-RGA Document 1 Filed 11/16/18 Page 3 of 12 PageID #: 3



        14.     Defendant Marc Kozin is a director of the Company.

        15.     Defendant John Sexton is a director of the Company.

        16.     The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

                                CLASS ACTION ALLEGATIONS

        17.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of OvaScience (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

        18.     This action is properly maintainable as a class action.

        19.     The Class is so numerous that joinder of all members is impracticable. As of

August 8, 2018, there were approximately 9,548,254 shares of OvaScience common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        20.     Questions of law and fact are common to the Class, including, among others,

whether defendants violated the 1934 Act and whether defendants will irreparably harm plaintiff

and the other members of the Class if defendants’ conduct complained of herein continues.

        21.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        22.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards




                                                   3
  Case 1:18-cv-01811-RGA Document 1 Filed 11/16/18 Page 4 of 12 PageID #: 4



of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        23.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                               SUBSTANTIVE ALLEGATIONS

        24.     OvaScience focuses on developing novel treatments for women and couples

struggling with infertility.

        25.     On August 9, 2018, the Company announced the Proposed Transaction with

Millendo.

        26.     According to the press release announcing the Proposed Transaction:

        OvaScienceSM (Nasdaq:OVAS) and privately-held Millendo Therapeutics, Inc., a
        clinical-stage biopharmaceutical company focused on developing novel treatments
        for orphan endocrine diseases, announced today that they have entered into a
        definitive agreement under which OvaScience will merge with Millendo in an all-
        stock transaction. The merged company will focus on advancing Millendo’s
        pipeline of distinct and transformative treatments for orphan endocrine diseases.
        Upon shareholder approval, the combined company is expected to operate under
        the name Millendo Therapeutics and trade on the Nasdaq Capital Market under the
        ticker symbol MLND.

        An investor syndicate that includes New Enterprise Associates, Frazier Healthcare
        Partners, Roche Venture Fund, Innobio managed by Bpifrance, Osage University
        Partners, Altitude Life Science Ventures, Adams Street Partners, and Longwood
        Fund has committed to invest $30 million in the combined company. This financing
        will help fund the further development of Millendo’s lead assets, livoletide (AZP-
        531) and nevanimibe (ATR-101), and is expected to close before or concurrently
        with the completion of the merger. The total cash balance of the combined company
        following the closing of the merger and the financing is expected to be at least $70
        million.

        Millendo is leveraging its deep understanding of recent biological discoveries in
        endocrinology to build a strong pipeline based on its clinically-validated molecules



                                                 4
  Case 1:18-cv-01811-RGA Document 1 Filed 11/16/18 Page 5 of 12 PageID #: 5



       with differentiated mechanisms. Millendo’s lead asset, livoletide, is an unacylated
       ghrelin analogue being developed for the treatment of Prader-Willi syndrome, a
       rare genetic disease characterized by hyperphagia, a chronic unrelenting hunger,
       that leads to obesity, metabolic dysfunction, reduced quality of life and early
       mortality. Livoletide demonstrated positive effects in improving hyperphagia and
       food-seeking behaviors in a Phase 2 study in Prader-Willi syndrome and is expected
       to advance into a pivotal Phase 2b/3 study in the first quarter of 2019. Millendo is
       also developing nevanimibe, an ACAT1 inhibitor for the treatment of two orphan
       adrenal diseases: classic congenital adrenal hyperplasia (CAH) and endogenous
       Cushing’s Syndrome. Nevanimibe demonstrated positive proof-of-concept and a
       favorable safety profile in an open-label Phase 2 trial in CAH and is expected to
       advance into a Phase 2b study in the third quarter of 2018. . . .

       About the Proposed Transaction
       On a pro forma basis and based upon the number of shares of OvaScience common
       stock to be issued in the merger, current OvaScience shareholders will own
       approximately 20% of the combined company and current Millendo investors will
       own approximately 80% of the combined company (before accounting for the
       additional financing transaction). The actual allocation will be subject to
       adjustment based on OvaScience’s net cash balance at the time of closing and the
       amount of any additional financing consummated by Millendo at or before the
       closing of the merger. The transaction has been approved by the board of directors
       of both companies. The merger is expected to close in the fourth quarter of 2018,
       subject to the approval of OvaScience shareholders at a special shareholder
       meeting, as well as other customary conditions.

       Ladenburg Thalmann & Co. Inc. is acting as financial advisor to OvaScience for
       the transaction and Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. is serving
       as legal counsel to OvaScience. Cooley LLP is serving as legal counsel to Millendo.

       Management and Organization
       The combined company will be led by Julia Owens, Ph.D., Millendo Chief
       Executive Officer and President, and will be headquartered in Ann Arbor,
       Michigan. The board of directors is expected to be composed of seven members,
       including current Millendo board members Carol Gallagher, Pharm. D., Mary
       Lynne Hedley, Ph.D., Jim Hindman, Carole Nuechterlein, J.D., Julia Owens, Ph.D.,
       and Randy Whitcomb, M.D., and current OvaScience board member, John Howe,
       M.D.

       27.    On November 1, 2018, the Company issued a press release providing an update on

the Proposed Transaction, stating:

       OvaScienceSM (Nasdaq:OVAS) and privately-held Millendo Therapeutics, Inc., a
       clinical-stage biopharmaceutical company focused on developing novel treatments
       for orphan endocrine diseases, today announced that the companies have updated



                                                5
  Case 1:18-cv-01811-RGA Document 1 Filed 11/16/18 Page 6 of 12 PageID #: 6



       the terms of their merger agreement and increased the size of the associated
       financing, strengthening the position of the combined company.

       Great Point Partners has joined the previously-disclosed investor syndicate, which
       includes New Enterprise Associates, Frazier Healthcare Partners, and Roche
       Venture Fund, among others, bringing the total expected proceeds of the financing
       to approximately $50 million in the combined company, at the same valuation as
       the merger. Together with the approximately $37 million in net cash expected from
       OvaScience at closing, the total proceeds of the merger and financing are expected
       to be approximately $87 million. The proceeds will fund the further development
       of Millendo’s lead assets, livoletide and nevanimibe. The financing and merger are
       expected to close in the fourth quarter of 2018. . . .

       Updates to the Proposed Transaction
       In conjunction with the additional investment by Great Point Partners, the estimated
       exchange ratio in the merger agreement has been revised, giving OvaScience
       securityholders greater ownership of the combined company – now with a post-
       money valuation of approximately $246 million - than pursuant to the former
       exchange ratio. On a pro forma basis, current OvaScience securityholders will own
       approximately 17% of the combined company, current Millendo securityholders
       (assuming the Millendo option pool is fully allocated) will own approximately 63%
       of the combined company (exclusive of participation in the associated financing),
       and investors participating in the financing will acquire approximately 20% of the
       combined company, in each case excluding the available OvaScience option pool
       and certain out-of-the-money options and subject to adjustment based on
       OvaScience’s anticipated net cash balance at the time of closing. The proposed
       transaction has been approved by the boards of directors of both companies and is
       expected to close in the fourth quarter of 2018, subject to the approval of
       OvaScience shareholders at a special shareholder meeting on December 4, 2018, as
       well as other customary conditions. The financing with Great Point Partners
       depends on a separate registration statement being declared effective unless such
       condition is waived.

       28.    On November 6, 2018, defendants filed the Proxy Statement with the SEC in

connection with the Proposed Transaction.

       29.    As set forth below, the Proxy Statement, which scheduled a stockholder vote on the

Proposed Transaction for December 4, 2018, omits material information with respect to the

Proposed Transaction.

       30.    The Proxy Statement omits material information regarding the analyses performed

by the Company’s financial advisor in connection with the Proposed Transaction, Ladenburg



                                                6
  Case 1:18-cv-01811-RGA Document 1 Filed 11/16/18 Page 7 of 12 PageID #: 7



Thalmann & Co. Inc. (“Ladenburg”).

       31.     With respect to Landenburg’s Discounted Cash Flow Analysis as of the Date of the

August Opinion, the Proxy Statement fails to disclose: (i) the definition of, and all line items used

to calculate, unlevered free cash flow; (ii) the “internal financial analyses, projections as to cost

and expenses, reports, preliminary internal market opportunity assumptions and other information

concerning Millendo prepared by the management of Millendo, as well as projections for Millendo

prepared by the management of OvaScience as adjusted and provided to Ladenburg Thalmann by

management of OvaScience”; and (iii) the individual inputs and assumptions underlying the

discount rates ranging from 14% to 16%.

       32.     With respect to Landenburg’s Discounted Cash Flow Analysis as of the Date of the

October Opinion, the Proxy Statement fails to disclose: (i) the definition of, and all line items used

to calculate, unlevered free cash flow; (ii) the “internal financial analyses, projections as to cost

and expenses, reports, preliminary internal market opportunity assumptions and other information

concerning Millendo prepared by the management of Millendo as well as projections for Millendo

prepared by the management of OvaScience as adjusted and provided to Ladenburg Thalmann by

management of OvaScience”; and (iii) the individual inputs and assumptions underlying the

discount rates ranging from 14% to 16%.

       33.      The Proxy Statement fails to provide adequate information regarding

Landenburg’s removal of Insmed Incorporated from its Analysis of Selected Publicly Traded

Companies as of the Date of the October Opinion, after including that company in its Analysis of

Selected Publicly Traded Companies as of the Date of the August Opinion.

       34.     The Proxy Statement fails to disclose Landenburg’s basis for increasing the

enterprise value of the Wilson Therapeutics AB/Alexion Pharmaceuticals, Inc. transaction from




                                                  7
  Case 1:18-cv-01811-RGA Document 1 Filed 11/16/18 Page 8 of 12 PageID #: 8



$693.5 million in its Analysis of Selected Precedent Transactions as of the Date of the August

Opinion to $788.4 million in its Analysis of Selected Precedent Transactions as of the Date of the

October Opinion.

       35.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       36.     The Proxy Statement also omits material information regarding potential conflicts

of interest of the Individual Defendants.

       37.     The Proxy Statement fails to disclose the timing and nature of all communications

regarding future employment and directorship of the Company’s officers and directors, including

who participated in all such communications.

       38.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       39.     The Proxy Statement further fails to disclose whether the Board evaluated potential

conflicts of interest presented by Individual Defendant Aldrich, the Company’s purported “Lead

Independent Director,” serving as a manager of Longwood Fund III GP LLC, which is the general

partner of Longwood Fund III, LP., which “has agreed to purchase $662,933.33 of shares in the

Pre-Closing Financing, and to have $241,066.67 of unsecured convertible Promissory notes issued

to it by Millendo cancelled as part of that financing” (the “Longwood Agreement”). Similarly, the




                                                8
  Case 1:18-cv-01811-RGA Document 1 Filed 11/16/18 Page 9 of 12 PageID #: 9



Proxy Statement fails to disclose the extent to which Aldrich participated in the discussions and

negotiations regarding both the Proposed Transaction and the Longwood Agreement.

       40.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background of the Merger; (ii) Opinion of the OvaScience Financial Advisor as of

August 8, 2018; (iii) Opinion of the OvaScience Financial Advisor as of October 26, 2018; (iv)

Financial Projections; and (iv) Interests of the OvaScience Directors and Executive Officers in the

Merger.

       41.     The omitted information, if disclosed, would significantly alter the total mix of

information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
             Thereunder Against the Individual Defendants and OvaScience

       42.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       43.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. OvaScience is liable as the

issuer of these statements.

       44.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       45.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.



                                                  9
 Case 1:18-cv-01811-RGA Document 1 Filed 11/16/18 Page 10 of 12 PageID #: 10



       46.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       47.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       48.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       49.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                             Against the Individual Defendants

       50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       51.     The Individual Defendants acted as controlling persons of OvaScience within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of OvaScience and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the false statements contained in the Proxy Statement, they had the

power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

plaintiff contends are false and misleading.

       52.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after



                                                 10
 Case 1:18-cv-01811-RGA Document 1 Filed 11/16/18 Page 11 of 12 PageID #: 11



these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

        53.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

        54.    By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

        55.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff and the Class are threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, plaintiff prays for judgment and relief as follows:

        A.     Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

        B.     In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;




                                                  11
 Case 1:18-cv-01811-RGA Document 1 Filed 11/16/18 Page 12 of 12 PageID #: 12



       C.      Directing the Individual Defendants to file a Proxy Statement that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                    JURY TRIAL DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

 Dated: November 16, 2018                            RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   12
